                                                        1                               UNITED STATES DISTRICT COURT
                                                                                             DISTRICT OF ALASKA
                                                        2

                                                        3 COPPER RIVER SEAFOODS, INC. an
                                                          Alaska corporation,
                                                        4                                                     Case No. 3:20-cv-_______________
                                                                                        Plaintiff,

                                                        5         v.

                                                        6 PACIFIC OCEAN FOODS, INC., a                        COMPLAINT
                                                          Washington corporation,
                                                        7
                                                                                  Defendant.
                                                        8
                                                                   COMES NOW Plaintiff, Copper River Seafoods, Inc. (CRS”), by and through counsel
                                                        9
                                                            of record the Law Office of Tim Petumenos, and for its claims for relief, states and alleges as
                                                       10   follows:
                                                                                                     I.   PARTIES
                                                       11
                                                                   1.     CRS is an Alaska corporation, domiciled and headquartered in Anchorage,
                                                       12
1227 West 9th Avenue, Suite 301, Anchorage, AK 99501




                                                            Alaska and doing business throughout the State of Alaska and elsewhere. CRS is qualified in
  Phone: (907) 276-2676 Email: timp@tpaklaw.com




                                                       13   all respects to bring this action. CRS is primarily engaged in the processing and sale of
      LAW OFFICE OF TIM PETUMENOS




                                                            seafood products from Alaska.
                                                       14
                                                                   2.     Defendant Pacific Ocean Foods, Inc. (“Pacific”) is a Washington corporation
                                                       15   which is engaged in the purchase of seafood products from wholesalers like CRS.
                                                                                       II.    JURISDICTION AND VENUE
                                                       16
                                                                   3.        This Court has jurisdiction over the parties and the subject matter of this
                                                       17
                                                            action pursuant to 28 U.S.C. § 1332, based upon the fact that the parties are domiciled in
                                                       18   different states with CRS being domiciled in Alaska and Pacific in Washington, and because
                                                            the amount in controversy exceeds the sum or value of $75,000.00, exclusive of interest and
                                                       19
                                                            costs, and is between citizens of different states.
                                                       20                              III.    GENERAL ALLEGATIONS
                                                                        4.       CRS is a seafood processor and wholesaler selling, inter alia, salmon roe.
                                                       21
                                                            On or about December 28, 2019 CRS invoiced Pacific for salmon roe it had sold Pacific in

                                                            COMPLAINT                                                                         PAGE 1 OF 4
                                                            COPPER RIVER SEAFOODS, INC. V. PACIFIC OCEAN FOODS, INC.

                                                                 Case 3:20-cv-00155-TMB Document 1 Filed 06/29/20 Page 1 of 4
                                                        1   the amount of $249,551.10. Pacific received this product and benefited from its commercial
                                                            value. CRS has never been paid for the roe it sold to Pacific despite having made demand
                                                        2
                                                            for payment.
                                                        3                5.     On or about February 20, 2020 CRS and Pacific exchanged several
                                                            emails concerning the payment for the roe. Initially CRS asked for a wire transfer, but Pacific
                                                        4
                                                            asked instead that Pacific be allowed to submit payment by overnight mail. CRS agreed that
                                                        5   Pacific could pay by overnight mail and provided its address for the receipt of the mail.
                                                                         6.     After this agreement was reached, and unbeknownst to CRS, Pacific
                                                        6
                                                            received a false and fraudulent email reversing the agreement for overnight mail and
                                                        7   requested that Pacific wire transfer funds to the Regions Bank in Winter Haven, Florida.
                                                            This communication had significant indicia of fraud within the text of the email. The email
                                                        8
                                                            falsely purported to be from an employee of CRS. The email contained misspellings,
                                                        9   grammatically incorrect syntax and a suspicious story which justified the changing of the
                                                            recipient bank to one located in Florida (instead of Alaska where the sale was made) because
                                                       10
                                                            CRS allegedly, and according to the fraudulent email, had received a bad check from a prior
                                                       11   customer in the account that CRS normally used. This story made no sense since the receipt

                                                       12   of a bad check into an account would not, in the normal course of commercial transactions,
1227 West 9th Avenue, Suite 301, Anchorage, AK 99501
  Phone: (907) 276-2676 Email: timp@tpaklaw.com




                                                            require an account to be changed or to cease being used.
                                                       13
      LAW OFFICE OF TIM PETUMENOS




                                                                         7.     CRS has never had an account at the Regions Bank to which the funds

                                                       14   were directed by the fraudulent email.
                                                                         8.     Nevertheless, Pacific executed the wire transfer following the wiring
                                                       15   instructions as set forth in the fraudulent email with the result that the funds were wired to

                                                       16   the Regions Bank and were stolen by a person or persons unknown and who were not
                                                            authorized to receive the funds.
                                                       17
                                                                                    BREACH OF CONTRACT AND DEBT
                                                       18                9.     CRS realleges and incorporates by reference the allegations paragraphs
                                                            1-8 above.
                                                       19
                                                                         10.    Pacific has received the product it purchased, profited from the sale, and
                                                       20   has refused to pay for the roe it purchased. CRS has received no payment from Pacific. The
                                                            failure to pay CRS’s invoice constitutes a breach of contract for the sale of salmon roe and
                                                       21


                                                            COMPLAINT                                                                         PAGE 2 OF 4
                                                            COPPER RIVER SEAFOODS, INC. V. PACIFIC OCEAN FOODS, INC.

                                                                 Case 3:20-cv-00155-TMB Document 1 Filed 06/29/20 Page 2 of 4
                                                        1   Pacific owes CRS $249,551.10 plus prejudgment interest, costs and attorneys’ fees incurred
                                                            in bringing this action.
                                                        2
                                                                                                   NEGLIGENCE
                                                        3
                                                                         11.     CRS realleges and incorporates by reference the allegations contained in
                                                        4   paragraphs 1-10 above.
                                                                         12.     Pacific was negligent in following the fraudulent wire transfer
                                                        5
                                                            instructions, which negligence caused funds intended for CRS to be diverted to a person or
                                                        6   persons not entitled to receive the funds. In particular, Pacific was negligent, including but
                                                            not limited to, the conduct that follows:
                                                        7
                                                                                 a.      By failing to carefully scrutinize and analyze the email
                                                        8   containing the wiring instructions which should have caused Pacific to conclude on the face
                                                            of the request that it was not genuine. The failure to carefully scrutinize the instructions in
                                                        9
                                                            relation to this substantial transfer of funds was a deviation from the standard of care within
                                                       10   the commercial environment where funds transfers are accomplished electronically.
                                                                                 b.      By failing to confirm with CRS that the wiring instructions were
                                                       11
                                                            indeed genuine given the circumstances of the receipt of the instructions and the text of the
                                                       12   instructions themselves.
1227 West 9th Avenue, Suite 301, Anchorage, AK 99501
  Phone: (907) 276-2676 Email: timp@tpaklaw.com




                                                                                 c.      By failing to recognize the obvious problem with being asked to
                                                       13
      LAW OFFICE OF TIM PETUMENOS




                                                            change the recipient bank from one likely associated with CRS doing business in Alaska, with
                                                       14   a bank which was located on the other side of the North American continent.
                                                                                 d.      By failing to ascertain whether CRS even had an account at the
                                                       15
                                                            bank which was the recipient bank for the transfer of the substantial amount of funds that
                                                       16   Pacific knew were to be for the benefit of CRS.
                                                                         13.     Pursuant to Beau Townsend Ford Lincoln Inc. v. Don Hinds Ford Inc.,
                                                       17
                                                            759 Fed.Appx. 348 (6th Cir. 2018) and other federal common law authorities, Pacific is 100%
                                                       18   responsible for the loss to CRS that has occurred due to the aforesaid negligence.

                                                       19
                                                                         WHEREFORE, Plaintiff Copper River Seafoods prays for the following relief:
                                                       20

                                                       21


                                                            COMPLAINT                                                                         PAGE 3 OF 4
                                                            COPPER RIVER SEAFOODS, INC. V. PACIFIC OCEAN FOODS, INC.

                                                                 Case 3:20-cv-00155-TMB Document 1 Filed 06/29/20 Page 3 of 4
                                                        1       A.     That judgment enter in favor of Copper River Seafoods, Inc., and against Pacific
                                                             Ocean Foods, Inc. in the amount of $249,551.20;
                                                        2
                                                                B.     That Copper River Seafoods, Inc. be awarded prejudgment interest, costs and
                                                        3    attorneys’ fees as allowed by law
                                                                C.     For such other and further relief as justice requires.
                                                        4

                                                        5
                                                                     DATED this 29th day of June, 2020.

                                                        6                                             LAW OFFICE OF TIM PETUMENOS, LLC
                                                                                                      Attorneys for Copper River Seafoods, Inc.
                                                        7
                                                                                                        By: /s/ Timothy J. Petumenos
                                                        8                                                 Timothy J. Petumenos, ABA No. 7611147

                                                        9

                                                       10

                                                       11

                                                       12
1227 West 9th Avenue, Suite 301, Anchorage, AK 99501
  Phone: (907) 276-2676 Email: timp@tpaklaw.com




                                                       13
      LAW OFFICE OF TIM PETUMENOS




                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21


                                                            COMPLAINT                                                                     PAGE 4 OF 4
                                                            COPPER RIVER SEAFOODS, INC. V. PACIFIC OCEAN FOODS, INC.

                                                                Case 3:20-cv-00155-TMB Document 1 Filed 06/29/20 Page 4 of 4
